United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       October 5, 2006

                                                                Charles R. Fulbruge III
                               No. 05-20262                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TUY VAN NGUYEN,

                                         Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                          No. 4:04-CR-181-3
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Tuy Nguyen appeals the sentences imposed following the entry

of his guilty plea to conspiracy to possess with intent to distrib-

ute methylenedioxymethamphetamine (“MDMA”) (count one), aiding and

abetting possession with intent to distribute MDMA (count four),

and possession of a firearm in furtherance of a drug trafficking

crime (count five).      Nguyen was sentenced to concurrent 57-month


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-20262
                                  -2-

terms of imprisonment as to counts one and four and to a consecu-

tive 60-month term for count five.      He was also sentenced to con-

current five-year periods of supervised release for each count. He

contends that the sentences are unreasonable because the district

court declined to depart downward based on cultural assimilation.

     Nguyen does not challenge the calculation of the advisory

guideline range.      The district court considered the sentencing

guidelines,   along   with   the   sentencing   factors   set   forth   in

18 U.S.C. § 3553(a), and determined that sentences at the low end

of the guidelines range were appropriate. Nguyen’s sentences with-

in the properly calculated guidelines range are presumptively rea-

sonable, and he has failed to demonstrate that his sentences are

unreasonable.    See United States v. Alonzo, 435 F.3d 551, 554-55

(5th Cir. 2006). Nothing in the record indicates that the district

court based its decision not to depart downwardly on an erroneous

belief that it lacked authority to depart.        See United States v.

Landerman, 167 F.3d 895, 899 (5th Cir. 1999).

     AFFIRMED.